Citation Nr: 1438284	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  08-17 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to non-service connected disability pension benefits.

(The matters of service connection for prostate cancer and ischemic heart disease are the subject of a separate decision.)

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel





INTRODUCTION

The Veteran had active military service from September 1965 to November 1969.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In April 2008 the RO denied entitlement to nonservice-connected pension benefits.  

The issue of entitlement to nonservice-connected disability pension benefits was previously before the Board in April 2012, at which time the Board remanded the claim for additional development, including providing the Veteran with a notice letter addressing the claim.  The case is now returned for appellate review.  


FINDINGS OF FACT

1.  The Veteran's service personnel records confirm that he served at least 90 days during a wartime period.
 
2.  The Veteran's annual income has exceeded the Maximum Annual Pension Rate (MAPR) for veterans with one dependent throughout the appeal period.
 
3.  The Veteran failed to cooperate with VA's efforts to attempt to obtain updated information regarding his annual income and medical expenses.


CONCLUSION OF LAW

The criteria for basic eligibility for non-service-connected disability pension benefits have not been met. 38 U.S.C.A. § 1521 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.2, 3.3 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim. 

In this case, the RO provided notice letters in February 2011 and December 2013.  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Nonetheless, as the issue presented involves a claim that cannot be substantiated as a matter of law, any failure to notify and/or develop this claim under the VCAA cannot be considered prejudicial to the Veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that, where the law and not the evidence is dispositive, the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (finding that VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the Veteran ineligible for the claimed benefit); see Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

The Veteran contends that he is entitled to non-service-connected (NSC) disability pension benefits based on his active service during a wartime period and because, in his view, he is totally disabled by multiple NSC disabilities.

Basic entitlement to NSC disability pension benefits exists if all three requirements listed in 38 U.S.C.A. §§ 1502, 1521(j) and 38 C.F.R. § 3.274 are met.  First, the Veteran must have served in the active military, naval or air service for 90 days or more during a period of war (as in this case).  Second, the Veteran must be permanently and totally disabled from non-service-connected disability not due to his or her own willful misconduct.  Third, the Veteran must meet the net worth requirements found in 38 C.F.R. § 3.274 and not have an annual income in excess of the maximum annual pension rate (MAPR) as specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. §§ 1502, 1521(j) (West 2002); 38 C.F.R. §§ 3.3(a), 3.23, 3.274 (2013).

The MAPR is published in Appendix B of VA Manual M21-1 and is to be given the same force and effect as if published in VA regulations. 38 C.F.R. § 3.21.  In determining annual income for pension purposes, all payments of any kind or from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  Recurring income, received or anticipated in equal amounts and at regular intervals such as weekly, monthly, quarterly and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated. 38 C.F.R. § 3.271(a)(1).  Non-recurring income, received or anticipated on a one-time basis during a 12-month annualization period, will be counted as income for a full 12-month annualization period following receipt of the income. 38 C.F.R. § 3.271(a)(1)-(3).  The amount of any non-recurring countable income received by a beneficiary shall be added to the beneficiary's annual rate of income for a 12-month annualization period commencing on the effective date on which the non-recurring income is countable. 38 C.F.R. § 3.273(c). 

The Veteran's annual income includes the annual income of the Veteran, his dependent spouse, and children in the Veteran's custody or to whose support the Veteran is reasonably contributing. 38 C.F.R. § 3.23(d)(4).  Income from the Social Security Administration (SSA) disability benefits is not specifically excluded and therefore is included as countable income for pension purposes. 38 C.F.R. § 3.272. 

The following shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare, maintenance, VA pension benefits, payments under Chapter 15, including accrued pension benefits, reimbursement for casualty loss, profit from sale of property, joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner), and medical expenses which have been paid in excess of five percent of the MAPR. 38 C.F.R. § 3.272.  Exclusions from countable income include unreimbursed medical expenses that are in excess of five percent of the applicable MAPR and that have been paid within the 12-month annualization period regardless of when the indebtedness was incurred. 38 C.F.R. § 3.272(g). 

Eligibility for NSC disability pension benefits also requires that the Veteran meet the net worth requirements under 38 C.F.R. § 3.274 and not have an annual income in excess of the applicable MAPR as specified in 38 C.F.R. § 3.23.  38 C.F.R. §§ 3.23, 3.274. 

The record evidence indicates that the Veteran is married and that he and his spouse are in receipt of monthly SSA disability benefits. The Board must take the Veteran's and his wife's monthly SSA payments into account when calculating his countable annual income.  

The Veteran also has asserted that his grandchild is his dependent, but has submitted no information showing that he has adopted his grandchild.  Therefore, the grandchild is not considered a dependent for VA purposes.  See 38 C.F.R. § 3.57 (a) (among other qualifications, the term child of the veteran means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, or a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household or was a member of the veteran's household at the time of the veteran's death, or an illegitimate child).  Therefore, any income that the grandchild receives is not included as countable income for purposes of determining the Veteran's entitlement to NSC disability pension benefits. 

As noted above, the Veteran is considered a married Veteran with one dependent for purposes of determining his annual income and comparing it to the MAPR. In February 2008 along with his pension claim the Veteran submitted that his monthly income included $864.00 from SSA for himself and $640.00 from SSA for his spouse for an annual income of $18,048.00.  He later submitted an Improved Pension Eligibility Verification Report in April 2008 noting that his monthly income included $865.00 from SSA for himself and $736.00 from SSA for his spouse for an annual income of $19, 212.00.  He calculated that his family maintenance (hardship) expenses totaled $9408.00, but it was also noted that this section only should be filled out if VA is currently excluding children's income on the grounds of hardship, which does not apply in the Veteran's case.  He noted that his monthly medical expenses totaled $59.80 for his wife.  However, the RO noted in April 2008 that he had reported $96.40 monthly unreimbursed medical expenses for his wife, totaling $1,156.80 annually.  Total income minus unreimbursed medical expenses in 2008 totaled $18,792.00.

Effective December 1, 2007, the MAPR for a veteran with one dependent was $14,643.  To be deducted, medical expenses must exceed five percent of MAPR, or, $732.  Therefore, the Veteran's income in 2008 was in excess of the MAPR at that time.

In December 2013 the RO requested additional income and expense information from the Veteran.  The Veteran responded by submitting mostly blank medical expense reports indicating that he did not have any medical expenses.  The RO determined that in December 2013 the Veteran and his spouse were in receipt of SSA benefits that totaled $21,730.80 annually, which was in excess of  $16,324, which is the MAPR for a veteran with one dependent, effective December 1, 2012. 

While the Veteran has not provided information concerning his income for the years dated from 2009 to 2012, it appears that the Veteran's annual income exceeded the MAPR for the entire appeal period. 

While the Veteran had honorable active service during a wartime period, all three requirements listed in 38 U.S.C.A. §§ 1502 , 1521(j) and 38 C.F.R. § 3.274, including having an annual income below the MAPR, must be met in order for a Veteran to be eligible for non-service-connected disability pension benefits.  Because the Veteran's annual income has exceeded the MAPR throughout the appeal period, and in light of his apparent failure to cooperate with VA's efforts at obtaining updated information regarding his annual income and medical expenses, the Board finds that the claim for non-service-connected disability pension benefits must be denied as a matter of law.  See Sabonis, 6 Vet. App. at 426. 


ORDER

Entitlement to nonservice-connected disability pension benefits is denied.






______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


